Citation Nr: 1702416	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lower back disability. 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served with the Air National Guard and had an initial period of active duty for training from May 1981 to September 1981, with subsequent active duty service from March 2002 to April 2003. 

In April 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a lower back disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

In making this determination, the Board is cognizant that the Veteran's claim has been the subject of multiple prior remands. However, VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). Such a duty includes the obligation to obtain identified private treatment records that may be relevant to a veteran's claim.  

To that end, in an April 2015 lay statement, the Veteran indicated that she had recently undergone private lower back examination at St. Dominic Hospital located in Jackson, Mississippi. The Veteran further noted her intent to provide VA with a copy of the examination report once it was in her possession. However, review of the claims file indicates that these records have not yet been received, nor has VA made any effort to obtain them. Thus in an effort to ensure the fair adjudication of this claim, and in light of the Veteran's representations, the Board finds that a remand is now warranted such that the Veteran's St. Dominic treatment records may be obtained. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from May 2012 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2. Contact the Veteran and request that she identify all providers of medical treatment for her lower back disability since service, to include treatment with St. Dominic Hospital, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Thereafter, readjudicate the claim on appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016). 

